In respect to the term of imprisonment of those who are "not insane or mentally or physically incapable of being substantially benefited by the correctional and reformatory purposes" of institutions under the jurisdiction of the Department of Correction, the provision for a fixed term which might formerly be imposed under the Public Health Law, as re-enacted by section 1263 of the Education Law, is superseded by chapter 579 of the Laws of 1915. Unless the trial court deemed this defendant insane or incapable of reformation (People ex rel. Kipnis v. McCann,199 App. Div. 30, 38; affd., 234 N.Y. 502), it was bound to apply the provisions relating to parole as embodied in the later statute. It had no discretion except to determine the prisoner's sanity or his capacity for reformation. If the first sentence had been imposed after a determination that reformation was impossible, the second sentence would have been void. If the first sentence, however, was a nullity and, in the absence of an express or implied *Page 434 
finding of incapacity for reformation, it was such, then it may be treated as never having been pronounced. The court made no express finding or determination. Surely an opinion or determination by the trial court that the prisoner was insane or that he was incapable of benefit cannot, in view of the reasons assigned for resentence, be inferred. Few human beings have sunk so low that no possibility of reclamation will be presumed. Statements by members of the trial court at the time of resentence demonstrate the fact that, after reflection, they were convinced of their total lack of jurisdiction in their application of the Education Law instead of the statute relating to parole. Never did one of them, never did counsel, reveal any indication of an indulgence in the impossible presumption that defendant was insane or was beyond the hope of correction. All took for granted that he was not abnormal and, upon that assumption, they directed their attention solely to a consideration of the statute applicable to his case. Their statements prove beyond doubt that the original sentence resulted from such a mistake in the application of the law as to deprive the court of jurisdiction. They rebut the presumption that ordinarily would arise concerning the due performance of the judicial function in passing upon questions relating to defendant's sanity and his capacity for benefit. Where a trial court does not, even by implication, make a finding respecting sanity or the capability of substantial benefit from the correctional and reformatory purposes of institutions under the jurisdiction of the Department of Correction, but does by its own statement necessarily imply that it made no such finding, an appellate court will presume that the prisoner is sane and, like the average human being, is not without a chance of substantial reformation. To presume the contrary would compel a rejection of all experience and common sense and would defeat the purpose of the Parole Law. It was the first sentence, therefore, rather than the second which *Page 435 
transcended the court's jurisdiction. Not only was it erroneous, it was void.
The judgment of the Appellate Division and that of the Court of Special Sessions should be affirmed.
CARDOZO, Ch. J., KELLOGG and HUBBS, JJ., concur with LEHMAN, J.; O'BRIEN J., dissents in opinion in which POUND and CRANE, JJ., concur.
Judgments reversed, etc.